Title: To George Washington from Alexander Hamilton, 22 November 1780
From: Hamilton, Alexander
To: Washington, George


                        
                            Dear Sir,
                             November 22. 1780
                        
                        Sometime last fall when I spoke to your Excellency about going to the Southward, I explained to you
                            candidly my feelings with respect to military reputation, and how much it was my object to act a conspicuous part in some
                            enterprise that might perhaps raise my character as a soldier above mediocrity. You were so good as to say you would be
                            glad to furnish me with an occasion. When the expedition to Staten Island was on foot a favourable one seemed to offer.
                            There was a batalion without a field officer, the command of which I thought, as it was accidental, might be given to me
                            without an inconvenience. I made an application for it through the Marquis, who informe me of your refusal on two
                            principles—one that giving me a whole batalion might be a subject of dissatisfaction, the other that if an accident
                            should happen to me in the present state of your family, you would be embarrassed for the necessary assistance.
                        The project you now have in contemplation affords another opportunity. I have a variety of reasons that
                            press me to desire ardently to have it in my power to improve it. I take the liberty to observe that the command may now
                            be proportioned to my rank, and that the second objection ceases to operate, as during the period of establishing our
                            winter quarters there will be a suspension of material business; besides which, my peculiar situation will, in any case
                            call me away from the army in a few days and Mr Harrison may be expected back early next month.
                        My command may consist of an hundred and fifty or two hundred men composed of fifty men of Major Gibbs’s
                            corps, fifty from Col Meig’s regiment, and fifty or an hundred more from the light infantry: Major Gibbs to be my
                            Major. The hundred men from here may move on friday morning towards , which will strengthen the appearances for Staten Island to form a junction on the other side of the Passaick.
                        I suggest this mode to avoid the complaints that might arise from composing my party wholly of the light
                            infantry, which might give umbrage to the officers of that corps, who, on this plan, can have no just subject for it.
                        The primary idea may be, if circumstances permit to attempt with my detachment Bayard’s Hill. Should we
                            arrive early enough to undertake it, I should prefer it to any thing else, both for the brilliancy of the attempt in
                            itself and the decisive consequences of which its success would be productive. If we arrive too late to make this
                            eligible (as there is reason to apprehend) my corps may form the van of one of the other attacks; and Bayards Hill will
                            be a pretext for my being employed in the affair, on a supposition of my knowing the ground, which is partly true.
                        I flatter myself also that my military character stands so well in the army as to reconcile the officers in
                            general to the measure. All circumstances considered, I venture to say any exception which might be taken would be
                            unreasonable.
                        I take this method of making the request to avoid the embarrassment of a personal explanation. I shall only
                            add that however much I have the matter at heart, I wish your Excellency intirely to consult your own inclination; and
                            not from a disposition to oblige me, to do any thing that may be disagreeable to you. It will, nevertheless, make me
                            peculiarly happy if your wishes correspond with mine. I have the honor to be very sincerely and respectfully Yr
                            Excellencys Most Obed. servant
                        
                            A. Hamilton
                        
                    